   Case: 1:17-cv-04983 Document #: 122 Filed: 09/04/19 Page 1 of 1 PageID #:1558


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Michael V. McMaken, et al.                     Case Number: 1:17-cv-4983
            v. GreatBanc Trust Company

An appearance is hereby filed by the undersigned as attorney for:
GreatBanc Trust Company
Attorney name (type or print): Mark C. Nielsen

Firm: Groom Law Group, Chartered

Street address: 1701 Pennsylvania Avenue, NW, Suite 1200

City/State/Zip: Washington, DC 20006

Bar ID Number: 90785769                                    Telephone Number: 202-861-5429
(See item 3 in instructions)

Email Address: mnielsen@groom.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 9/4/19

Attorney signature:            S/ Mark C. Nielsen
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
